—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered August 10, 1994, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the Supreme Court that the prosecutor did not deny the defendant his right to testify before the Grand Jury. Therefore, dismissal of the indictment was not warranted under CPL 190.50 (5) (a), 210.20, and 210.35. At bar, the defendant was arraigned in Criminal Court on November 23, 1993, at which time the People served a Grand Jury notice on the defendant. The defendant gave notice of his intention to testify before the Grand Jury, and the case was adjourned until Friday, November 26, 1993. The defendant appeared in court with his attorney on November 26, 1993, and the Supreme Court found that on that day, the defendant was ready and willing to testify before the Grand Jury. However, the Assistant District Attorney handling the case stated that "there has been no Grand Jury action yet”.
While it is not clear as to what events transpired after November 26, 1993, the record indicates that by November 29, 1993, the Assistant District Attorney informed defense counsel that the defendant had until Friday, December 3, 1993—the last day of the Grand Jury’s term—to testify. The defendant was, therefore, accorded " 'a reasonable time to exercise his *585right to appear as a witness therein’ ” (People v Pugh, 207 AD2d 503; People v Ferrara, 99 AD2d 257).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Altman, Friedmann and Krausman, JJ., concur.